DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 9, 12 is objected to because of the following informalities:  
Claims 5, 9, and 12 recites the limitation “SL”. Examiner believes SL should be defined. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 8, 14, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2021/0144750), in view of Peisa et al. (US 2010/0077272)
Regarding claim 1, 14, 15, Cao discloses a method for performing, by a first apparatus, wireless communication (method and systems are provided that facilitate sidelink (SL) retransmission…The UE makes SL transmissions during one of the periods by transmitting one or more SL transmissions of at least one transport block using configured resources and UE comprising a processor/memory, abstract and [0007] and [0065]-[0066]), the method comprising:
	receiving a configured grant from a base station (signaling is used by the network to send a configured grant of transmission resources available for SL transmissions by the UE that repeat on a periodic basis within each of period, [0007]-[0008] and [0241] and [0127] and [0004] and [0066] and [0222] and figure 9 and figure 1A);
	obtaining a first hybrid automatic repeat request (HARQ) process identifier (ID) related to a first period of the configured grant (the HARQ process ID is associated with one of the period via a mapping relationship by deriving the HARQ process ID using the time location of the first resource (correlating to first period) within the period, [0157]-[0159] and [0169] and figure 1A);
	transmitting a first physical sidelink shared channel (PSSCH) to a second apparatus, based on a first resource included in the first period (SL transmissions by the UE…the UE transmitting a plurality of TB transmissions using the plurality of transmission resources and time frequency resources include the number of sub-channels for each SL data or PSSCH transmission , [0099] and [0101] and [0141] and [0091] and [0169]);
	obtaining a second HARQ process ID related to a second period of the configured grant (a UE may transmit TB1 in the first two resources…the UE starts transmitting TB2 on the third resource (correlating to second period) and the UE may choose to use the same HARQ process IDs in SCI transmitted in association with the SL transmission for TB1 and TB2 and in the case of the same HARQ process ID is used, UE may use the HARQ process ID that is mapped to the period or the first SL CG resource (correlating to first period) of the period, [0169] and [0141] and figure 1A), 
	wherein the second HARQ process ID related to the second period is the same as the first HARQ process ID (the UE may choose to use the same HARQ process IDs in SCI transmitted in association with the SL transmission for TB1 and TB2 and in the case of the same HARQ process ID is used, UE may use the HARQ process ID that is mapped to the period or the first SL CG resource (correlating to first period) of the period, [0169] and [0141] and figure 1A), and
	transmitting a second PSSCH to the second apparatus, based on a second resource included in the second period (the UE starts transmitting TB2 on the third resource, [0169] and [0141] and figure 1A),
	wherein a new data indicator (NDI) related to the second PSSCH is a value representing a new transmission, based on the second HARQ process ID which is the same as the first HARQ process ID (the receive UE will know that TB2 is a new transmission because it can use the NDI field from the SCI associated with the initial transmission of TB2 that this is for transmission of a new TB and NDI can indicate whether this is new transmission or retransmission, [0169] and [0159]).

	Cao however fails to disclose a NDI is a value to which a NDI related to the first PSSCH is toggled. However in a similar field of endeavor, Peisa discloses a NDI is a value to which a NDI related to the first PSSCH is toggled (the NDI may comprise a single bit that toggles each time a new PDU is transmitted from the transmitter to the receiver, [0017] and [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a NDI be a value to which is toggled as disclosed by Peisa into the method for resource selection for sidelink communication comprising an NDI for indicating a new transmission as disclosed by Cao in order to improve the system and flexible indicate a new transmission, such as via NDI toggling. 
Regarding claim 7, Cao discloses receiving a dynamic grant including a third resource related to the first HARQ process ID from the base station; and retransmitting the first PSSCH to the second apparatus, based on the third resource (a DCI being used to schedule a retransmission of a TB that is initially transmitted based on SL dynamic grant…a UE may interpret the retransmission is with regard to the TB that is transmitted initially based on a scheduling grant transmitted in a DCI that includes the same HARQ process ID, [0135] and [0219]-[0220] and [0007]-[0008]).
Regarding claim 8, Cao discloses wherein an NDI related to the retransmitted first PSSCH is the same as the NDI related to the first PSSCH (NDI can indicate this is retransmission, [0159] and [0169] and [0242]).


Claim(s) 2, 4, 5, 6, 9, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in in view of Peisa, in further view of Chae et al. (US 2021/0289473). 
Regarding claim 2, Cao and Peisa fails to disclose wherein the first HARQ process ID is mapped one-to-one with a first sidelink (SL) process ID related to the first PSSCH. However in a similar field of endeavor, Chae discloses wherein the first HARQ process ID is mapped one-to-one with a first sidelink (SL) process ID related to the first PSSCH (the proposed SCI contents are given as illustrated in Table 1 and HARQ (or sidelink) process ID (3 bits) with respects to SCI contents, [0215] and [0210]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating HARQ process ID with sidelink process ID correlating to mapping as disclosed by Chae into the method for resource selection for sidelink communication comprising the use of HARQ process IDs as disclosed by Cao and Peisa  in order to improve the system and flexible report various parameters via SCI to a receiving UE, such as via HARQ process ID or equivalently sidelink process ID. It should be noted that [0135] of Applicant Specification states “For example, in the present disclosure, SL HARQ PROCESS ID may mean SL PROCESS ID”.
Regarding claim 4,  Cao and Peisa fails to disclose wherein the first SL process ID is included in first sidelink control information (SCI) related to the first PSSCH. Chae discloses wherein the first SL process ID is included in first sidelink control information (SCI) related to the first PSSCH (the proposed SCI contents are given as illustrated in Table 1 and HARQ (or sidelink) process ID (3 bits) with respects to SCI contents, [0215] and [0210]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating HARQ process ID with sidelink process ID correlating to mapping as disclosed by Chae into the method for resource selection for sidelink communication comprising the use of HARQ process IDs as disclosed by Cao and Peisa  in order to improve the system and flexible report various parameters via SCI to a receiving UE, such as via HARQ process ID or equivalently sidelink process ID. It should be noted that [0135] of Applicant Specification states “For example, in the present disclosure, SL HARQ PROCESS ID may mean SL PROCESS ID”.

Regarding claim 5, Cao and Peisa fails to disclose wherein SL identification information of the first apparatus related to the first PSSCH is the same as SL identification information of the first apparatus related to the second PSSCH. Cao however discloses the UE may choose to use the same HARQ process IDs in SCI transmitted in association with the SL transmission for TB1 and TB2 ([0169]). Chae discloses wherein the first HARQ process ID is equivalent with a first sidelink (SL) process ID related to the first PSSCH (the proposed SCI contents are given as illustrated in Table 1 and HARQ (or sidelink) process ID (3 bits) with respects to SCI contents, [0215] and [0210]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating HARQ process ID with sidelink process ID as disclosed by Chae into the method for resource selection for sidelink communication comprising the use of HARQ process IDs as disclosed by Cao and Peisa  in order to improve the system and flexible report various parameters via SCI to a receiving UE, such as via HARQ process ID or equivalently sidelink process ID in which case, SL identification  information related to the first PSSCH would be the same as SL identification information related to the second PSSCH as the same HARQ process IDs is used. It should be noted that [0135] of Applicant Specification states “For example, in the present disclosure, SL HARQ PROCESS ID may mean SL PROCESS ID”.
Regarding claim 6, Cao and Peisa fails to disclose wherein a first SL process ID related to the first PSSCH is the same as a second SL process ID related to the second PSSCH. Cao however discloses the UE may choose to use the same HARQ process IDs in SCI transmitted in association with the SL transmission for TB1 and TB2 ([0169]). Chae discloses wherein the first HARQ process ID is equivalent with a first sidelink (SL) process ID (the proposed SCI contents are given as illustrated in Table 1 and HARQ (or sidelink) process ID (3 bits) with respects to SCI contents, [0215] and [0210]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating HARQ process ID with sidelink process ID as disclosed by Chae into the method for resource selection for sidelink communication comprising the use of HARQ process IDs as disclosed by Cao and Peisa  in order to improve the system and flexible report various parameters via SCI to a receiving UE, such as via HARQ process ID or equivalently sidelink process ID in which case, a first SL process ID related to the first PSSCH would be the same as a second SL process ID related to the second PSSCH as the same HARQ process IDs is used. It should be noted that [0135] of Applicant Specification states “For example, in the present disclosure, SL HARQ PROCESS ID may mean SL PROCESS ID”.
Regarding claim 9, Cao and Peisa fails to disclose wherein a third SL process ID related to the retransmitted first PSSCH is the same as a first SL process ID related to the first PSSCH. Cao however discloses for a TB and each retransmission of the TB the same HARQ process ID is used ([0057]). Chae discloses wherein the first HARQ process ID is equivalent with a first sidelink (SL) process ID related to the first PSSCH (the proposed SCI contents are given as illustrated in Table 1 and HARQ (or sidelink) process ID (3 bits) with respects to SCI contents, [0215] and [0210]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating HARQ process ID with sidelink process ID as disclosed by Chae into the method for resource selection for sidelink communication comprising the use of HARQ process IDs as disclosed by Cao and Peisa  in order to improve the system and flexible report various parameters via SCI to a receiving UE, such as via HARQ process ID or equivalently sidelink process ID in which case, a third SL process ID related to the retransmitted first PSSCH would be the same as a first SL process ID related to the first PSSCH, as the same HARQ process IDs is used. It should be noted that [0135] of Applicant Specification states “For example, in the present disclosure, SL HARQ PROCESS ID may mean SL PROCESS ID”.

Regarding claim 12, Cao and Peisa fails to disclose reporting a mapping relationship related to the first HARQ process ID and a first SL process ID related to the first PSSCH. Chae however discloses reporting a mapping relationship related to the first HARQ process ID and a first SL process ID related to the first PSSCH (the proposed SCI contents are given as illustrated in Table 1 and HARQ (or sidelink) process ID (3 bits) with respects to SCI contents, [0215] and [0210]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of reporting parameters such as HARQ process ID and equivalently sidelink process ID via  SCI  as disclosed by Chae into the method for resource selection for sidelink communication comprising the use of HARQ process IDs and SCI as disclosed by Cao and Peisa in order to improve the system and report to a receiving UE various parameters for a sidelink transmission.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Peisa, in further view of Cao et al. (US 2018/0176945), hereinafter referred to as Cao, Peisa, and Cao (945) respectively.
Regarding claim 10, Cao and Peisa fails to disclose flushing a buffer related to the second HARQ process ID, based on that the second HARQ process ID is the same as the first HARQ process ID. However in a similar field of endeavor, Cao (945) discloses flushing a buffer related to the second HARQ process ID, based on that the second HARQ process ID is the same as the first HARQ process ID (the UE may only flush the buffer of the corresponding HARQ process at a time when the UE needs to use the same HARQ process ID to transmit a new TB, [0108]-[0109]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of flushing a buffer based upon a same HARQ process ID as disclosed by Cao (945) into the method for resource selection for sidelink communication comprising the use of HARQ process IDs when transmitting a new TB as disclosed by Cao and Peisa  in order to improve the system and provide the buffer resources for the transmission of a new TB related to a HARQ process.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Peisa, in view of Cao et al. (US 2018/0176945), in further view of Chin et al. (US 2021/0105096), hereinafter referred to as Cao, Peisa, Cao (945), and Chin respectively. 
Regarding claim 11, Cao, Peisa, and Cao (945) fails to disclose wherein the buffer related to the second HARQ process ID is flushed based on expiration of a timer related to the second HARQ process ID. However in a similar field of endeavor, Chin discloses wherein the buffer related to the second HARQ process ID is flushed based on expiration of a timer related to the second HARQ process ID (a UE may flush the HARQ buffer corresponding to a HARQ process ID, when ACK is received for this HARQ process ID, and/or upon expiry of a configured grant timer with this HARQ process ID, [0102] and [0117]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of flushing a buffer based upon expiration of a timer as disclosed by Chin into the method for resource selection for sidelink communication as disclosed by Cao, Peisa , and Cao (945)  in order to improve the system and provide flexible means of determining when to flush a buffer when transmitting a new TB, such as when an ACK is received or upon expiration of a time, such that resources are efficiently used. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Peisa, in view of Chae, in further view of Wu et al. (US 2021/0051587).
Regarding claim 13,  Cao, Peisa, and Chae fails to disclose wherein the mapping relationship is reported through a radio resource control (RRC) message or a medium access control (MAC) control element (CE). However in a similar field of endeavor, Wu discloses wherein the mapping relationship is reported through a radio resource control (RRC) message or a medium access control (MAC) control element (CE)(each UE may transmit a MAC-CE communication, an SCI communication, and RRC communication, and/or another type of sidelink communication that indicates the configured sidelink configurations associated with the UE, [0070] and [0053]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept indicating/reporting configuration  parameters via a RRC message or MAC-CE as disclosed by Wu into the method for resource selection for sidelink communication comprising transmitting of SCIs as disclosed by Cao, Peisa , and Chae in order to improve the system and provide flexible means of the communication of configuration parameters, such as via SCI or RRC or MAC-CE.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xing et al. (US 2021/0235421) disclosing the at least one sidelink resource identifier each can be one of the following: a HARQ process identifier, and a sidelink process identifier, and a UE identifier ([0042])
Loehr et al. (US 2019/0053251) disclosing only one HARQ process is user per sidelink grant for the transmission of the multiple transport blocks ([0138]).
Kung et al. (US 2021/0227464) disclosing if the sidelink HARQ entity requests new transmission, the sidelink process shall consider the NDI to have been toggled ([0232]-[0233])
Cao et al. (US 2018/0123765) disclosing the UE may only flush the HARQ buffer of the TB of a grant free transmission if an uplink grant is received that schedules a new TB that is using the same HARQ process ID of the TB ([0211])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473